Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 5-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a method and system for frictionless authentication and monitoring of actions and behaviors of individuals within an establishment.  
 	The closest prior art, Tkachev (US 2014/0331278) in view of Barry et al. (US 2016/0364927) are analogous art of customer monitoring, authentication, and surveillance.  However, Tkachev in view of Barry et al. alone or in combination do not teach:
“A method/system, comprising: 
cameras configured to capture videos outside an establishment and inside the establishment; biometric-enabled sensors; 
a server comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions representing an authentication and transaction monitor; 
the authentication and transaction monitor are when executed on the processor from the non- transitory computer-readable storage medium causing the processor to perform processing comprising: 
authenticating a customer to a customer identity within the establishment from one of or from both of the videos provided by the cameras and sensor data provided from the biometric-enabled sensors without interacting with the customer, without any affirmative action of the customer, and without any input being required of the customer using frictionless data provided by the cameras and the biometric-enabled sensors; 
aggregating customer data for the customer from a variety of establishment sources based on the customer identity; 
monitoring actions and behaviors of the customer while the customer remains within the establishment from the videos by analyzing and tracking an object identified in the videos within image frames of the videos as the customer and associating the customer identity to the object and analyzing the object within the videos for action identifiers for the actions and behavior identifiers for the behaviors and associating the action identifiers and behavior identifiers with the object being tracked in the image frames; 
intervening during any transactions conducted by or on behalf of the customer within the establishment based on evaluation of the action identifiers for actions, the behavior identifiers for the behaviors, and the customer data and based on identifying a transaction object for a transaction device within the image frames and obtaining a location for the transaction device from metadata associated with the image frames; 
and generating an audit data set representing a time the customer remained within the establishment comprising: a date data and time stamp, the customer identity, a link to a video clip derived from the videos and representing the action identifiers for the actions and the behavior identifiers for the behaviors of the customer within the establishment, the action identifiers, the behavior identifiers, a second link to the customer data, and any transaction data associated with the transactions that the customer performed within the establishment and generated by transaction devices within the establishment”
as recited in independent Claims 1, 12, and 19.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ above process of “customer monitoring, authentication, and surveillance” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1-3 and 5-20 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional elements of “cameras configured to capture videos outside an establishment and inside the establishment; biometric-enabled sensors; a server comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions representing an authentication and transaction monitor” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 1-3 and 5-20 rely on, or use the judicial exception in a manner that imposes a meaningful limit 
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to the “authenticating a customer within an establishment”.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1-3 and 5-20 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623